                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE MARIE EVANS                   :

                 Plaintiff              :    CIVIL ACTION NO. 3:18-1255

          v.                            :         (JUDGE MANNION)

ANDREW M. SAUL1                         :

                 Defendant              :

                                    ORDER

      Presently before the court is the report and recommendation of

Magistrate Judge Martin C. Carlson (“Report”), which recommends that the

decision of the Commissioner of Social Security (“Commissioner”) denying

the plaintiff Christine Marie Evans’ (“Evans”) claims for Disability Insurance

Benefits (“DIB”) be vacated. (Doc. 17). Neither party has filed objections to

the Report. Based on the court’s review of the record in this matter, the

Report is adopted in its entirety and the decision of the Commissioner is

vacated.

      When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

      1
        Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019. The court has substituted him with the previous defendant in
this action under Federal Rule of Civil Procedure 25(d).
that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b); advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

      On April 5, 2017, Evans application for DIB was denied by an

Administrative Law Judge (“ALJ”). (Doc. 8-2, at 38-48). The ALJ’s decision

became the final decision of the Commissioner. Evans appeals the decision

arguing that the ALJ erred by failing to analyze Evans’ mental impairment

using the required technique, failing to weigh several medical opinions, and

rejecting Evans’ five-pound lifting restriction with evidence not adduced at

the hearing. (Doc. 11). In considering Evans’ claims, Judge Carlson

determined that the ALJ’s decision was not supported by substantial

evidence. Specifically, Judge Carlson states that “the ALJ erred in claiming

that Evans had not been diagnosed with a mental health impairment” and in


                                    -2-
rejecting “well-documented lifting restrictions, with no reason given for

discounting at least three medical opinions which confirmed those work-

preclusive lifting restrictions.” (Doc. 17, at 20-21). Accordingly, Judge

Carlson recommends that the decision of the Commissioner be vacated and

that this case be remanded to the Commissioner to conduct a new

administrative hearing. (Doc. 17, at 23).

      The court has reviewed the entire Report of Judge Carlson and agrees

with the sound reasoning, which led him to his recommendation. As such,

the court adopts the Report of Judge Carlson as the opinion of the court.



      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The Report of Judge Carlson (Doc. 17) is ADOPTED IN ITS

         ENTIRETY;

      (2) The decision of the Commissioner denying Evans’ claim for DIB is

         VACATED;

      (3) This case is REMANDED to the Commissioner to develop the

         record   fully,   conduct   a   new   administrative   hearing,   and

         appropriately evaluate the evidence in accordance with Judge

         Carlson’s Report; and


                                     -3-
        (4) The Clerk of Court is directed to CLOSE THIS CASE.


                                       s/   Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge
DATE: August 14, 2019
18-1255-01




                                    -4-
